DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module configured to control operations…” in claim 1; “a main controller configured to output first control signals…; a display panel controller configured to drive the display panel…; an input sensing controller configured to drive…; a fingerprint sensing controller configured to activate…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a control module configured to control operations…” in claim 1; “a main controller configured to output first control signals…; a display panel controller configured to drive the display panel…; an input sensing controller configured to drive…; a fingerprint sensing controller configured to activate…” in claim 11; invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification as originally filed, describes the functions performed by the control module as recited in claim 1 and plurality of controllers as recited in claim 11; without showing any details of the corresponding structure OR any showing of how 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 2-12 which requires all the claim limitations of claim 1 are also rejected for the same reasons as provided for claim 1 above. Claims 12 which requires all the claim limitations of claim 1 and 11 is also rejected for the same reasons as provided for claim 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et a. (2021/0056333) in view of Parker et al. (2011/0157068) and Chung et al. (2018/0012069).

Regarding claim 1, Cheng teaches a display device, comprising: a display panel (304; Fig 3) configured to be driven in an initial mode or in a main mode (para [0043] In the beginning of the screen unlocking process 40, the display panel 304 is in the off-screen mode, and the display driver circuit 312 and the fingerprint sensing circuit 316 are in the sleep mode or standby mode. Fig 7 shows display driver in sleep mode or internal clock display mode or operation mode); an input sensing part touch sensor; Fig 3) on the display panel and configured to be driven (para [0044] In detail, under the capacitive touch sensing scheme, the capacitance value of several sensing electrodes closer to the touch area may be acquired to calculate the extent of touch area and the coordinate point of the touch finger.); a fingerprint sensing part (fingerprint sensor; Fig 3); and a control module (300+302; Fig 3) configured to control operations of the display panel, the input sensing part, and the fingerprint sensing part (para [0025] The system processor 300 may be a core processor of the electronic system, such as a central processing unit (CPU), a microcontroller unit (MCU), a microprocessor, and the like. As for a smart phone, the system processor 300 may be an MCU for controlling various applications and operations….The FTDI circuit 302 aims at capturing or extracting the fingerprint image from the display panel 304, and processing the received fingerprint signals to amplify and acquire the desired image data. Para [0026] The FTDI circuit 302 may be served as a control circuit for controlling the operations of the display panel 304; para [0027] FTDI circuit 302 includes a display driver circuit 312, a touch sensing circuit 314 and a fingerprint sensing circuit 316. The display driver circuit 312 is configured to control the display panel 304 to emit light and show the corresponding exposure icon. The touch sensing circuit 314 is configured to detect a finger touch on the display panel 304 and determine the position of the display panel 304 where the finger touch is detected. The fingerprint sensing circuit 316 is configured to perform fingerprint sensing on any position(s) of the display panel 304 and receive the fingerprint image signals correspondingly.), and when the display panel is driven in the initial mode, the control step 402; Fig 4) and controls the fingerprint sensing part to detect a fingerprint touched on the input sensing part (step 408; Fig 4).

Cheng fails to explicitly teach the input sensing part to be driven in a mutual sensing mode or in a self-sensing mode; the fingerprint sensing part below the display panel; wherein, the display panel is between the fingerprint sensing part and the input sensing part; and input sensing part in the self-sensing mode; as claimed.
Parker teaches a display device, comprising: a display panel (Fig 1A); an input sensing part (104; Fig 1A) on the display panel and configured to be driven in a mutual sensing mode or in a self-sensing mode (para [0036] The touch screen 104 is a touch screen having a plurality of distributed capacitors 401 disposed at intersections of columns and rows. Para [0038] The first technique is to merely sense the value of the self capacitance for all or a select one or ones of the row or column lines and then utilize some type of algorithm to determine if the capacitance value has changed and then where that change occurred, i.e., at what intersection of row and column lines. The scan control IC 102 provides this functionality with a capacitive sense block 112. This block 112 just determines if a change has occurred in the self capacitance value of the particular row or column line to ground. Another technique is that referred to as a "multi-touch resolve" (MTR) functionality provided by a functional block 114. This is for sensing changes in the mutual capacitance at the intersection of a row and column line. Fig 11; Claim 1, Claim 2, Claim 3); and input sensing part in the self-sensing mode (para [0038] If a change in the self capacitance occurs, this indicates that some external perturbance has occurred, such as a touch. By evaluating the self capacitance values of each of the rows and columns and compare them with previously determined values, a determination can be made as to where on the touch screen a touch has been made. Para [0106]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing part in the self sensing mode as taught by Parker, because this will provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array, thus providing power saving (Parker: para [0106]). 

Cheng and Parker fails to explicitly teach the fingerprint sensing part below the display panel; wherein, the display panel is between the fingerprint sensing part and the input sensing part; as claimed.
Chung teaches a display device, comprising: a display panel (2210; Fig 33), an input sensing part (touch panel; Fig 33; para [0194]) and a fingerprint sensing part (2223; Fig 33) wherein the fingerprint sensing part below the display panel (Fig 1; para [0035] an image sensor 12_2 which senses the light passing though the pinhole mask 12_1 to generate an electrical signal. Fig 4); wherein, the display panel is between the fingerprint sensing part and the input sensing part (Fig 4; Fig 33; para [0194] Referring to FIG. 33, a fingerprint sensing system 2200 may include a display panel 2210 and a processing system 2220. The display panel 2210 may include a cover glass CG, a touch panel TP including a plurality of sensing units, a display region including a plurality of OLEDs, and a backplane BP. The touch panel TP may be disposed to sense a touch operation of the user. For example, when a touch panel TP using a capacitance method is applied, the touch panel TP may include sensing units of which capacitance values vary based on a user's touch, para [0195], para [0196]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng and Parker with the teachings of Chung, because this will provide device having reduced size and also provide improved performance of fingerprint recognition. 

Regarding claim 2, Cheng teaches the display device of claim 1, wherein, when the input sensing part detects a touch of the fingerprint, the control module activates the fingerprint sensing part to detect the fingerprint (step 408; Fig 4).

Regarding claim 3, Cheng teaches The display device of claim 2, wherein the control module calculates position information of the fingerprint based on touch information of the fingerprint provided from the input sensing part (para [0027] The touch sensing circuit 314 is configured to detect a finger touch on the display panel 304 and determine the position of the display panel 304 where the finger touch is detected), and the control module drives a portion of the fingerprint sensing part based on the position information of the fingerprint (para [0029] In an embodiment, the touch sensing circuit 314 may determine that a finger touch appears on a specific position or zone of the display panel 304, and thereby notify the display driver circuit 312 to show the exposure icon at the position or zone and notify the fingerprint sensing circuit 316 to perform fingerprint sensing on the position or zone.), the portion of the fingerprint sensing part overlapping the fingerprint (Fig 2; Fig 5; para [0030] In an embodiment, the fingerprint sensing circuit 316 is capable of selectively scanning specific zone(s) of the display panel 304 to receive the fingerprint image signals, where the zone (s) may correspond to the position where finger touch is detected).

Regarding claim 6, Cheng teaches the display device of claim 3, wherein, based on the position information of the fingerprint, the control module drives a first part of the display panel (exposure icon as in Fig 5) and does not drive a second part of the display panel (remaining portion of the display is construed as second part; Fig 5), the first part overlapping the fingerprint, and the second part being around the first part (para [0050] where the backlight unit 610 may be turned on by the display driver circuit 312. At this moment, the display panel 304 may show the exposure icon at the touch position of finger with a black screen at other areas.).

Regarding claim 8, Cheng teaches the display device comprising the input sensing part as explained for claim 1 above. 
Cheng fails to explicitly teach wherein the input sensing part includes: a first sensing electrode; and a second sensing electrode that is insulated from the first sensing electrode and crosses the first sensing electrode, wherein, when the input sensing part is driven in the self-sensing mode, the control module operates the first sensing electrode as a driving electrode and as a sensing electrode, and wherein, when the 
Parker teaches the display device wherein the input sensing part includes: a first sensing electrode; and a second sensing electrode that is insulated from the first sensing electrode and crosses the first sensing electrode, wherein, when the input sensing part is driven in the self-sensing mode, the control module operates the first sensing electrode as a driving electrode and as a sensing electrode, and wherein, when the input sensing part is driven in the mutual sensing mode, the control module operates the first sensing electrode as the driving electrode and operates the second sensing electrode as the sensing electrode (para [0038] The MTR module 114, as will be described in more detail herein below, operates to selectively generate a pulse or signal on each of the column lines and then monitor all the row lines to determine the coupling from the column line to each of the row lines. This provides a higher degree of accuracy in determining exactly which intersection of a particular row and column was touched. Each of the row lines is monitored to determine the value of signal coupled across the intersection with the column line being driven by the pulse or signal. Thus, if a pulse or any type of signal is generated on a particular column line, for example, it will be most strongly coupled across the intersection between that column line and a row line having a finger disposed across the particular intersection since this particular intersection will exhibit the highest change in mutual capacitance. In general, the capacitance across the intersection between row and column line will actually decrease when a finger is disposed in close proximity thereto. It should be understood that the pulse could be generated on row lines and the column lines sensed, as opposed to the illustrated embodiment wherein the pulse is generated on the column lines and then the row lines sensed. It is noted that for each generation of a pulse, the row lines are monitored at substantially the same time. This could be facilitated with dedicated analog-to-digital converters for each row/column line or a multiplexed bank of such. Such systems are disclosed in U.S. Patent Publication No. 2009-273570 (see Fig 2A, 2B, and 2C and its related description, of U.S. Patent Publication No. 2009-273570), entitled MULTI-TOUCH SENSOR PATTERNS AND STACK-UPS, filed Sep. 30, 2008 and U.S. Patent Publication No. 2009-0273579, entitled MULTI-TOUCH DETECTION, filed Apr. 30, 2009, both of which are incorporated herein by reference in their entireties.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing part in the self sensing mode as taught by Parker, because this will provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array, thus providing power saving (Parker: para [0106]). 

Regarding claim 9, Cheng teaches the display device of claim 1, wherein the fingerprint sensing part includes an optical sensor (para [0020] an optical fingerprint unlocking operation may be realized by using the photodiode(s) in the touch region to sense the light reflected from the touch finger) or a supersonic sensor (para [0055] where the fingerprint sensing scheme may not be limited to optical fingerprint sensing as illustrated in this disclosure. Other type of fingerprint sensing such as ultrasonic fingerprint sensing may also be feasible).

Regarding claim 10, Cheng teaches the display device, wherein, when a detected fingerprint is coincident with a user's fingerprint (para [0023] The related image data are then forwarded to the system processor, and the system processor may perform matching and determine whether the received fingerprint image have a predetermined feature in the database), the control module drives the display panel in the main mode (step 418; Fig 4).
Cheng fails to teach and drives the input sensing part in the mutual sensing mode; as claimed.
Parker teaches the display device wherein control module (102; Fig 1A; 1106; Fig 11) drives the input sensing part in the mutual sensing mode (para [0107] The mutual capacitive sensing circuitry 1106 may, in one embodiment, comprise the MTR circuitry 114 described herein above with respect to FIG. 1. The mutual capacitive sensing circuitry 1106, rather than performing separate row and column scanning within the capacitor array 1102, may scan each intersection within the X/Y array forming the capacitive array 1102. Thus, rather than determining generally on what row and/or column a touch has been detected, the mutual capacitive sensing circuitry 1106 can monitor for a capacitive touch at or proximate to each intersection of the rows and columns within the capacitor array 1102.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing 

Regarding claim 11, Cheng teaches the display device, wherein the control module includes: a main controller (system processor; Fig 3) configured to output first control signals, second control signals, third control signals, fourth control signals, and fifth control signals (para [0025] The system processor 300 may be a core processor of the electronic system, such as a central processing unit (CPU), a microcontroller unit (MCU), a microprocessor, and the like. As for a smart phone, the system processor 300 may be an MCU for controlling various applications and operations); a display panel controller (312; Fig 4) configured to drive the display panel in the initial mode in response to the first control signal (para [0053] The display driver circuit 312 may stop displaying the exposure icon and enter the sleep mode, and meanwhile the backlight is disabled and the display panel 304 becomes off-screen.) and to drive the display panel in the main mode in response to the second control signal (para [0027] The display driver circuit 312 is configured to control the display panel 304 to emit light and show the corresponding exposure icon; para [0042] The display driver circuit 312 receives an indication from the system processor 300 to start a normal display operation if the system processor 300 determines that the fingerprint matching is successful.); an input sensing controller (314; Fig 4) configured to drive the input sensing part; and a fingerprint sensing controller (316; Fig 4) configured to activate the fingerprint sensing part in response to step 408; Fig 4) and to provide the main controller with the detected fingerprint (step 412; Fig 4), wherein the main controller compares the detected fingerprint with the user's fingerprint (step 416; Fig 4) (Note: claims recites different signals. Given that prior art teaches different modes in which the device or different circuits perform different functions, it implies that it generates different signals in order to control their functionality).
Cheng fails to teach the input sensing controller configured to drive the input sensing part in the self-sensing mode in response to the third control signal and to drive the input sensing part in the mutual sensing mode in response to the fourth control signal; as claimed.
Parker teaches the display device comprising an input sensing controller (102; Fig 1A); the input sensing controller configured to drive the input sensing part in the self-sensing mode in response to the third control signal (para [0055] Referring now to FIGS. 5A and 5B, one embodiment of a functional block diagram of the capacitive touch sense block 306 is illustrated. The analog front end circuitry 502 shown in FIG. 5A is responsible for a connected external capacitance switch (a row or column line) for the purpose of determining the value of the self capacitance thereof.) and to drive the input sensing part in the mutual sensing mode in response to the fourth control signal (para [0106] In this case, a self capacitance sensing circuit 1104 and a mutual capacitance sensing circuit 1106 are each used for detecting capacitive touches within the capacitive sensor array 1102. Self capacitive sensing circuitry 1104 are used within the low power mode of operation of the circuitry. The self capacitive sensing array 1104 can only perform row and column scanning with respect to the capacitive sensor array 1102. The row and column scanning process performed by the self capacitive sensing circuitry 1104 separately scans the rows and columns associated with the capacitive sensor array. The self capacitive sensing circuit 1104 operates in the same way as the capacitive sense block 112 described herein above with respect to FIG. 1 in one embodiment. The self capacitance sensing circuitry 1104 can only provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array 1102. The self capacitive sensing circuit 1104 can not provide specific location information within the capacitive sensor array. This type of sensing requires a higher power mutual capacitive sensing circuit 1106 that initializes a different scanning technique for the scanning operation. Para [0109]) (Note: claims recites different signals. Given that prior art teaches different modes in which the device or different circuits perform different functions, it implies that it generates different signals in order to control their functionality).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing part in the self sensing mode as taught by Parker, because this will provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array, thus providing power saving (Parker: para [0106]). 

Regarding claim 12, Cheng teaches the display device, wherein when the main controller is turned on, the main controller outputs the first and third control signals (Fig 3; Fig 4) (Note: in order to generate and supply any signal it is obvious/inherent the main controller must be turned on), when the input sensing part is and detects a touch of the fingerprint, the input sensing controller calculates position information of the fingerprint (para [0044] More specifically, the touch sensing circuit 314 may perform 1-dimensional (1D) scan to detect whether there is a finger putting on the screen. The 1D scan refers to scan for detecting a touch event without obtaining the detailed information such as coordinate point of the finger), based on touch information of the fingerprint provided from the input sensing part, and provides the main controller with the position information (para [0045] Subsequently, the touch sensing circuit 314 may send the information associated with the position of touch finger to the display driver circuit 312 and the fingerprint sensing circuit 316. Please refer to FIG. 5, which is a schematic diagram of information associated with the position of touch finger for the display driver circuit 312 and the fingerprint sensing circuit 316. As mentioned above, in order to realize the optical fingerprint unlocking scheme, the display panel 304 should be lighted on at the touch region to perform light exposure. Therefore, the touch sensing circuit 314 may send the information of touch position to the display driver circuit 312, allowing the display driver circuit 312 to control the display panel 304 to emit light and correspondingly show the exposure icon at the position where the finger touch is detected.), the main controller outputs the fifth control signal in response to the position information (Fig 4), and in response to determining that the detected fingerprint is coincident with the user's fingerprint (para [0047] In an embodiment, the touch sensing circuit 314 may determine the position and corresponding zone (s) of the display panel 304 on which the finger touch is detected, and send the related information to the fingerprint sensing circuit 316; hence, the fingerprint sensing circuit 316 may perform fingerprint sensing on the zone (s) and receive the fingerprint image signals from the zone (s) correspondingly.), the main controller outputs the second and fourth control signals (Fig 4; para [0049] Upon receiving the image data, the system processor 300 may perform fingerprint matching to determine whether to unlock the display panel 304. In an embodiment, the system processor 300 may include a trust zone configured to perform fingerprint matching. If the matching is successful (e.g., the matching indicates that the received fingerprint image has a specific feature), the system processor 300 may unlock the display panel 304 and control the display panel 304 and the display driver circuit 312 to start the normal display operations).
Cheng fails to teach the input sensing part is driven in the self-sensing mode; as claimed.
Parker teaches the display device comprising wherein the input sensing part is driven in the self-sensing mode (para [0106] In this case, a self capacitance sensing circuit 1104 and a mutual capacitance sensing circuit 1106 are each used for detecting capacitive touches within the capacitive sensor array 1102. Self capacitive sensing circuitry 1104 are used within the low power mode of operation of the circuitry. The self capacitive sensing array 1104 can only perform row and column scanning with respect to the capacitive sensor array 1102. The row and column scanning process performed by the self capacitive sensing circuitry 1104 separately scans the rows and columns associated with the capacitive sensor array. The self capacitive sensing circuit 1104 operates in the same way as the capacitive sense block 112 described herein above with respect to FIG. 1 in one embodiment. The self capacitance sensing circuitry 1104 can only provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array 1102.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing part in the self sensing mode as taught by Parker, because this will provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array, thus providing power saving (Parker: para [0106]). 

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et a. (2021/0056333) in view of Parker et al. (2011/0157068) and Chung et al. (2018/0012069) as applied to claim 3 above, and further in view of Chen et al.  (2020/0210065).

Regarding claim 4, Cheng teaches the display device, wherein the fingerprint sensing part includes: a plurality of sensing units arranged in a plurality of rows and in a plurality of columns (para [0020] To achieve this purpose, there may be a sensor array disposed in the display panel. The sensor array may be implemented as one or more sensing pixels, each having a photodiode for sensing the light to generate a sensing signal and a transistor for forwarding the sensing signal to the control circuit.).

Chen teaches a display device, comprising: a display panel (150; Fig 1); an input sensing part (Fig 1; para [0025] The display panel 150 can include a touch detector (not shown). For example, the display panel 150 can be a touch display panel) and  a fingerprint sensing part (160; Fig 1; para [0026] , a part (or all) of a display region of the display panel 150 may be served as the sensing region of the fingerprint sensor 160 for sensing a fingerprint); wherein the fingerprint sensing part includes: a plurality of sensing units arranged in a plurality of rows and in a plurality of columns (Fig 4); and a plurality of lines (lines between SR_1, SR_2, SR_3… and 150; Fig 4) connected to the sensing units (para [0038] In some implementations, the fingerprint zones are coupled to a plurality of scanning groups in a row direction of the display panel 150. Each of the scanning groups can include one or more scanning lines coupled to a plurality of fingerprint sensing units in the fingerprint zones), wherein each line of the plurality of lines is connected to sensing units arranged in a corresponding row (Fig 4), and control module (120; Fig 4) applies driving signals to a first group of the plurality of lines that are connected to a first group of sensing units that overlap the fingerprint (Fig 4; para [0042] In some embodiments, the control circuit 121 may obtain information (including the location and/or the area size) of the touched area 20 from the touch control circuit 130. In some other embodiments, the control circuit 121 may obtain the information of the touched area 20 from the AP 110. The control circuit 121 may obtain the information of the touched area 20 to perform an accelerated scanning operation. In the embodiment illustrated in FIG. 5, the operation of the "accelerated scanning operation" includes: by the control circuit 121, skipping the scanning of the other scanning groups SG_1 and SG_4 to SG_n that are not coupled to the target fingerprint zones Z1, Z2, Z3 and Z4. The operation of "skipping" includes not transmitting any scanning signal to the scanning groups SG_1 and SG_4 to SG_n. For example, according to the information of the touched area 20, the control circuit 121 applies a pulse to the start pulse signals SP_2 and SP_3 of the target shift register groups SR_2 and SR_3 and does not apply the pulse to the start pulse signals SP_1 and SP_4 to SP_n of the other shift register groups SR_1 and SR_4 to SR_n, as illustrated in FIG. 5. Namely, the start pulse is provided to trigger the target shift register groups SR_2 and SR_3 corresponding to the target scanning groups SG_2 and SG_3, and the start pulse is not provided, so as not to trigger the shift register groups SR_1 and SR_4 to SR_n corresponding to the scanning groups SG_1 and SG_4 to SG_n that are not coupled to the target fingerprint zones Z1, Z2, Z3 and Z4.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng, Parker and Chung with the teachings of Chen, because this will provide device wherein the fingerprint sensing control circuit can skip reading the other fingerprint zones, so as to accelerate the 

Regarding claim 5, Cheng, Parker and Chung teaches the display device as explained for claim 4 above.
Cheng, Parker and Chung fails to teach wherein the fingerprint sensing part further includes a plurality of common lines connected to the lines, wherein a second group of the plurality of lines are connected in common to a corresponding common line, the second group of lines being connected to a second group of sensing units arranged in h number of rows, wherein h is a natural number equal to or greater than 2; as claimed.
Chen teaches the display device, wherein the fingerprint sensing part further includes a plurality of common lines (lines between 121 and SR_1, SR_2, SR_3…; Fig 4) connected to the lines, wherein a second group of the plurality of lines are connected in common to a corresponding common line (lines from each of the shift register as construed as second group of the plurality of lines; Fig 4), the second group of lines being connected to a second group of sensing units (Z1, Z2, Z3, Z4 corresponding to SG_2 and SG_3; Fig 4) arranged in h number of rows, wherein h is a natural number equal to or greater than 2 (Fig 4).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng, Parker and Chung with the teachings of Chen, because this will provide device wherein the fingerprint sensing control circuit can skip reading the other fingerprint zones, so as to accelerate the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et a. (2021/0056333) in view of Parker et al. (2011/0157068) and Chung et al. (2018/0012069) as applied to claim 2 above, and further in view of Yang et al.  (2017/0011252).

Regarding claim 7, Cheng, Parker and Chung teaches the display device as explained for claim 2 above.
Cheng, Parker and Chung fails to teach wherein the fingerprint comprises a plurality of fingerprints, and the fingerprint sensing part detects the plurality of fingerprints; as claimed.
Yang teaches an electronic device comprising a fingerprint sensing part configured to detect a fingerprint (para [0052] The user input unit 110 may include a fingerprint sensor to detect the fingerprint of the user. Also, the user input unit 110 may detect a user input for rotating the detected fingerprint); wherein the fingerprint comprises a plurality of fingerprints (para [0140]), and the fingerprint sensing part detects the plurality of fingerprints (para [0140] the apparatus 100 may perform a third function when the first and second fingerprints are simultaneously detected.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng, Parker and Chung with the .

Claims 13, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et a. (2021/0056333) in view of Parker et al. (2011/0157068).

Regarding claim 13, Cheng teaches .a driving method of a display device (para [0002] The present invention relates to a control circuit and a related method for controlling a display panel, and more particularly, to a control circuit capable of controlling a display panel to wake up from the off-screen mode based on fingerprint sensing), the driving method comprising: driving a display panel in an initial mode (para [0043] In the beginning of the screen unlocking process 40, the display panel 304 is in the off-screen mode, and the display driver circuit 312 and the fingerprint sensing circuit 316 are in the sleep mode or standby mode. Fig 7 shows display driver in sleep mode or internal clock display mode or operation mode); driving an input sensing part (touch sensor; Fig 3); detecting a touch of a fingerprint by the input sensing part (para [0027] FTDI circuit 302 includes a display driver circuit 312, a touch sensing circuit 314 and a fingerprint sensing circuit 316. The display driver circuit 312 is configured to control the display panel 304 to emit light and show the corresponding exposure icon. The touch sensing circuit 314 is configured to detect a finger touch on the display panel 304 and determine the position of the display panel 304 where the finger touch is detected. The fingerprint sensing circuit 316 is configured to perform fingerprint sensing on any position(s) of the display panel 304 and receive the fingerprint image signals correspondingly.); controlling a fingerprint sensing part (fingerprint sensor; Fig 3) to detect the fingerprint (para [0027] FTDI circuit 302 includes a display driver circuit 312, a touch sensing circuit 314 and a fingerprint sensing circuit 316. The display driver circuit 312 is configured to control the display panel 304 to emit light and show the corresponding exposure icon. The touch sensing circuit 314 is configured to detect a finger touch on the display panel 304 and determine the position of the display panel 304 where the finger touch is detected. The fingerprint sensing circuit 316 is configured to perform fingerprint sensing on any position(s) of the display panel 304 and receive the fingerprint image signals correspondingly.); driving the display panel in a main mode in response to determining that a detected fingerprint is coincident with a user's fingerprint (Fig 4; step 418). 
Cheng fails to teach driving the input sensing part in a self-sensing mode; and driving the input sensing part in a mutual sensing mode; as claimed.
Parker teaches a driving method of a display device (Fig 1A), the driving method comprising: driving an input sensing part (104; Fig 1A) in a self-sensing mode (para [0036] The touch screen 104 is a touch screen having a plurality of distributed capacitors 401 disposed at intersections of columns and rows. Para [0038] The first technique is to merely sense the value of the self capacitance for all or a select one or ones of the row or column lines and then utilize some type of algorithm to determine if the capacitance value has changed and then where that change occurred, i.e., at what intersection of row and column lines. The scan control IC 102 provides this functionality with a capacitive sense block 112. This block 112 just determines if a change has occurred in the self capacitance value of the particular row or column line to ground. Another technique is that referred to as a "multi-touch resolve" (MTR) functionality provided by a functional block 114. This is for sensing changes in the mutual capacitance at the intersection of a row and column line. Fig 11; Claim 1, Claim 2, Claim 3); detecting a touch of a fingerprint by the input sensing part (para [0036] The touch screen 104 is a touch screen having a plurality of distributed capacitors 401 disposed at intersections of columns and rows. Para [0038] The first technique is to merely sense the value of the self capacitance for all or a select one or ones of the row or column lines and then utilize some type of algorithm to determine if the capacitance value has changed and then where that change occurred, i.e., at what intersection of row and column lines); and driving the input sensing part in a mutual sensing mode (para [0036] The scan control IC 102 provides this functionality with a capacitive sense block 112. This block 112 just determines if a change has occurred in the self capacitance value of the particular row or column line to ground. Another technique is that referred to as a "multi-touch resolve" (MTR) functionality provided by a functional block 114. This is for sensing changes in the mutual capacitance at the intersection of a row and column line. Fig 11; Claim 1, Claim 2, Claim 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing part in the self sensing mode as taught by Parker, because this will provide general row 

Regarding claim 14, Cheng teaches the driving method of claim 13, wherein detecting the touch of the fingerprint includes calculating position information of the fingerprint based on touch information of the fingerprint (para [0029] In an embodiment, the touch sensing circuit 314 may determine that a finger touch appears on a specific position or zone of the display panel 304, and thereby notify the display driver circuit 312 to show the exposure icon at the position or zone and notify the fingerprint sensing circuit 316 to perform fingerprint sensing on the position or zone. Upon receiving the notifications from the touch sensing circuit 314, the display driver circuit 312 may control the display panel 304 to show the exposure icon, to indicate the position of the touch finger; Fig 4, step 404; para [0045] the touch sensing circuit 314 may send the information associated with the position of touch finger to the display driver circuit 312 and the fingerprint sensing circuit 316), and controlling the fingerprint sensing part includes driving a portion of the fingerprint sensing part based on the position information of the fingerprint (para [0047] the information associated with touch position should also be sent to the fingerprint sensing circuit 316 to facilitate the fingerprint sensing operations. In general, the fingerprint sensor on the display panel 304 may be separated into several zones, and the fingerprint scan may be performed in one or several zones based on the touch position of the finger, as shown in FIG. 5), the portion of the fingerprint sensing part overlapping the fingerprint (Fig 2; Fig 5; para [0030] In an embodiment, the fingerprint sensing circuit 316 is capable of selectively scanning specific zone(s) of the display panel 304 to receive the fingerprint image signals, where the zone (s) may correspond to the position where finger touch is detected. Fig 5)

Regarding claim 17, Cheng teaches the driving method of claim 14, wherein, based on the position information of the fingerprint, driving a first part of the display panel (exposure icon as in Fig 5) and not driving a second part of the display panel (remaining portion of the display is construed as second part; Fig 5), the first part overlapping the fingerprint, and the second part being around the first part (para [0050] where the backlight unit 610 may be turned on by the display driver circuit 312. At this moment, the display panel 304 may show the exposure icon at the touch position of finger with a black screen at other areas.).

Regarding claim 19, Cheng teaches the driving method comprising the input sensing part as explained for claim 13 above. 
Cheng fails to explicitly teach wherein the input sensing part includes: a first sensing electrode; and a second sensing electrode that is insulated from the first sensing electrode and crosses the first sensing electrode, wherein, when the input sensing part is driven in the self-sensing mode, the first sensing electrode is operated as a driving electrode and as a sensing electrode, and wherein, when the input sensing part is driven in the mutual sensing mode, the first sensing electrode is operated as the driving 
Parker teaches the driving method wherein the input sensing part includes: a first sensing electrode; and a second sensing electrode that is insulated from the first sensing electrode and crosses the first sensing electrode, wherein, when the input sensing part is driven in the self-sensing mode, the first sensing electrode is operated as a driving electrode and as a sensing electrode, and wherein, when the input sensing part is driven in the mutual sensing mode, the first sensing electrode is operated as the driving electrode and the second sensing electrode is operated as the sensing electrode (para [0038] The MTR module 114, as will be described in more detail herein below, operates to selectively generate a pulse or signal on each of the column lines and then monitor all the row lines to determine the coupling from the column line to each of the row lines. This provides a higher degree of accuracy in determining exactly which intersection of a particular row and column was touched. Each of the row lines is monitored to determine the value of signal coupled across the intersection with the column line being driven by the pulse or signal. Thus, if a pulse or any type of signal is generated on a particular column line, for example, it will be most strongly coupled across the intersection between that column line and a row line having a finger disposed across the particular intersection since this particular intersection will exhibit the highest change in mutual capacitance. In general, the capacitance across the intersection between row and column line will actually decrease when a finger is disposed in close proximity thereto. It should be understood that the pulse could be generated on row lines and the column lines sensed, as opposed to the illustrated embodiment wherein the pulse is generated on the column lines and then the row lines sensed. It is noted that for each generation of a pulse, the row lines are monitored at substantially the same time. This could be facilitated with dedicated analog-to-digital converters for each row/column line or a multiplexed bank of such. Such systems are disclosed in U.S. Patent Publication No. 2009-273570 (see Fig 2A, 2B, and 2C and its related description, of U.S. Patent Publication No. 2009-273570), entitled MULTI-TOUCH SENSOR PATTERNS AND STACK-UPS, filed Sep. 30, 2008 and U.S. Patent Publication No. 2009-0273579, entitled MULTI-TOUCH DETECTION, filed Apr. 30, 2009, both of which are incorporated herein by reference in their entireties.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng with driving the input sensing part in the self sensing mode as taught by Parker, because this will provide general row and column information with respect to an area in which a touch is detected within the capacitive sensor array, thus providing power saving (Parker: para [0106]). 

Regarding claim 20, Cheng teaches the driving method of claim 13, wherein the fingerprint sensing part includes an optical sensor (para [0020] an optical fingerprint unlocking operation may be realized by using the photodiode(s) in the touch region to sense the light reflected from the touch finger) or a supersonic sensor (para [0055] where the fingerprint sensing scheme may not be limited to optical fingerprint sensing as illustrated in this disclosure. Other type of fingerprint sensing such as ultrasonic fingerprint sensing may also be feasible).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et a. (2021/0056333) in view of Parker et al. (2011/0157068) as applied to claim 14 above, and further in view of Chen et al.  (2020/0210065).

Regarding claim 15, Cheng teaches the driving method, wherein the fingerprint sensing part includes: a plurality of sensing units arranged in a plurality of rows and in a plurality of columns (para [0020] To achieve this purpose, there may be a sensor array disposed in the display panel. The sensor array may be implemented as one or more sensing pixels, each having a photodiode for sensing the light to generate a sensing signal and a transistor for forwarding the sensing signal to the control circuit.).
Cheng and Parker fails to teach, a plurality of lines connected to the sensing units, wherein each line of the plurality of lines is connected to sensing units arranged in a corresponding row, and driving the portion of the fingerprint sensing part includes applying a plurality of driving signals to a first group of the plurality of lines that are connected to a first group of sensing units that overlap the fingerprint; as claimed.

Chen teaches a display device, comprising: a display panel (150; Fig 1); an input sensing part (Fig 1; para [0025] The display panel 150 can include a touch detector (not shown). For example, the display panel 150 can be a touch display panel) and  160; Fig 1; para [0026] , a part (or all) of a display region of the display panel 150 may be served as the sensing region of the fingerprint sensor 160 for sensing a fingerprint); wherein the fingerprint sensing part includes: a plurality of sensing units arranged in a plurality of rows and in a plurality of columns (Fig 4); and a plurality of lines (lines between SR_1, SR_2, SR_3… and 150; Fig 4) connected to the sensing units (para [0038] In some implementations, the fingerprint zones are coupled to a plurality of scanning groups in a row direction of the display panel 150. Each of the scanning groups can include one or more scanning lines coupled to a plurality of fingerprint sensing units in the fingerprint zones), wherein each line of the plurality of lines is connected to sensing units arranged in a corresponding row (Fig 4), and and driving the portion of the fingerprint sensing part includes applying a plurality of driving signals to a first group of the plurality of lines that are connected to a first group of sensing units that overlap the fingerprint (Fig 4; para [0042] In some embodiments, the control circuit 121 may obtain information (including the location and/or the area size) of the touched area 20 from the touch control circuit 130. In some other embodiments, the control circuit 121 may obtain the information of the touched area 20 from the AP 110. The control circuit 121 may obtain the information of the touched area 20 to perform an accelerated scanning operation. In the embodiment illustrated in FIG. 5, the operation of the "accelerated scanning operation" includes: by the control circuit 121, skipping the scanning of the other scanning groups SG_1 and SG_4 to SG_n that are not coupled to the target fingerprint zones Z1, Z2, Z3 and Z4. The operation of "skipping" includes not transmitting any scanning signal to the scanning groups SG_1 and SG_4 to SG_n. For example, according to the information of the touched area 20, the control circuit 121 applies a pulse to the start pulse signals SP_2 and SP_3 of the target shift register groups SR_2 and SR_3 and does not apply the pulse to the start pulse signals SP_1 and SP_4 to SP_n of the other shift register groups SR_1 and SR_4 to SR_n, as illustrated in FIG. 5. Namely, the start pulse is provided to trigger the target shift register groups SR_2 and SR_3 corresponding to the target scanning groups SG_2 and SG_3, and the start pulse is not provided, so as not to trigger the shift register groups SR_1 and SR_4 to SR_n corresponding to the scanning groups SG_1 and SG_4 to SG_n that are not coupled to the target fingerprint zones Z1, Z2, Z3 and Z4.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng and Parker with the teachings of Chen, because this will provide device wherein the fingerprint sensing control circuit can skip reading the other fingerprint zones, so as to accelerate the fingerprint reading operation of the sensing region of the display panel; thus improving device performance (Chen: para [0012]).

Regarding claim 16, Cheng and Parker teaches the driving method as explained for claim 15 above.
Cheng and Parker fails to teach wherein the fingerprint sensing part further includes a plurality of common lines connected to the lines, wherein a second group of the plurality of lines are connected in common to a corresponding common line, the second group of 
Chen teaches the display device, wherein the fingerprint sensing part further includes a plurality of common lines (lines between 121 and SR_1, SR_2, SR_3…; Fig 4) connected to the lines, wherein a second group of the plurality of lines are connected in common to a corresponding common line (lines from each of the shift register as construed as second group of the plurality of lines; Fig 4), the second group of lines being connected to a second group of sensing units (Z1, Z2, Z3, Z4 corresponding to SG_2 and SG_3; Fig 4) arranged in h number of rows, wherein h is a natural number equal to or greater than 2 (Fig 4).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng and Parker with the teachings of Chen, because this will provide device wherein the fingerprint sensing control circuit can skip reading the other fingerprint zones, so as to accelerate the fingerprint reading operation of the sensing region of the display panel; thus improving device performance (Chen: para [0012]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et a. (2021/0056333) in view of Parker et al. (2011/0157068) as applied to claim 13 above, and further in view of Yang et al.  (2017/0011252).

Regarding claim 18, Cheng and Parker teaches the driving method as explained for claim 13 above.

Yang teaches an electronic device comprising a fingerprint sensing part configured to detect a fingerprint (para [0052] The user input unit 110 may include a fingerprint sensor to detect the fingerprint of the user. Also, the user input unit 110 may detect a user input for rotating the detected fingerprint); wherein detecting the fingerprint includes detecting a plurality of fingerprints (para [0140] the apparatus 100 may perform a third function when the first and second fingerprints are simultaneously detected.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cheng and Parker with the teachings of Yang, because this will provide device wherein number of functions performed by the device increase and also provide mechanism for improved security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623